UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


  SAFINA MUNEER, et al.,

                          Plaintiffs,

                  v.                                  Civil Action No. 19-1072 (ESH)

  UNITED STATES DEPARTMENT OF
  HOMELAND SECURITY, et al.,

                         Defendants.



                                              ORDER

       Plaintiffs’ complaint seeks a writ of mandamus to compel defendants to complete all

administrative processing of plaintiffs’ visa applications within 60 days or, alternatively, a writ

of mandamus to compel defendants to issue the visas. Defendants have filed a motion to

dismiss or, in the alternative, for summary judgment, arguing that plaintiffs’ requests for relief

have become moot because the Department of Homeland Security has adjudicated their visa

applications and the consular officers’ denials are not judicially reviewable. (See Defs.’ Mot. to

Dismiss, ECF No. 6.) In support, they have attached two sworn declarations stating that

plaintiffs’ visa applications were denied by consular officials. (See Declaration of Gregory

Richardson, ECF No. 6-2; Declaration of Chloe Dybdahl, ECF No. 6-3.)

       This action has been brought by the same lawyer who brought the case of Dvorak v. U.S.

Dep't of Homeland Sec., No. 18-cv-1941, 2019 WL 1491743, at *1 (D.D.C. Apr. 3, 2019). The

procedural posture of that case and this case are exactly the same, and the cases present identical

issues. As explained more fully by Judge Friedrich in the Dvorak case, this court lacks

jurisdiction under Fed. R. Civ. P. 12(b)(1) because plaintiffs’ claims are moot. Further, as was
the case in Dvorak, plaintiffs failed to file any opposition to defendants’ motion to dismiss.

Thus, under Local Civil Rule 7(b), the Court may treat this motion as conceded. See Washington

All. of Tech. Workers v. United States Dep't of Homeland Sec., 892 F.3d 332, 344 (D.C. Cir.

2018).

         Accordingly, it is hereby

         ORDERED that defendants’ motion to dismiss for lack of subject matter jurisdiction is

GRANTED; it is further

         ORDERED that defendants’ motion for summary judgment is DENIED AS MOOT;

and it is further

         ORDERED that plaintiffs’ complaint is DISMISSED WITHOUT PREJUDICE.1




                                                      _______________________
                                                      ELLEN S. HUVELLE
                                                      United States District Judge

Date: August 27, 2019




1
 “[A] Rule 12(b)(1) dismissal for lack of jurisdiction generally is not a decision on the merits
and therefore should be without prejudice.” Montgomery v. Comey, 752 F. App'x 3, 5 (D.C. Cir.
2019) (per curiam).
                                                 2